*517In a child, custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County (Spitz, J.), entered September 19, 2001, as, after a hearing, awarded custody of the children to the father and granted her supervised visitation.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court correctly awarded custody of the parties’ children to the father. “Custody determinations are ordinarily a matter of discretion for the hearing court, whose determination will not be set aside on appeal unless it lacks a sound and substantial basis in the record” (Matter of Ortiz v Maharaj, 8 AD3d 574 [2004]). A change of custody should be made only if the totality of the circumstances warrants a modification of the existing custody arrangement (id.). In determining the appropriate custody, the best interests of the children is paramount (see Eschbach v Eschbach, 56 NY2d 167, 171-174 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 94 [1982]). Here, there was ample evidence in the record to support the Family Court’s award of custody to the father.
Moreover, the Family Court’s determination that the mother’s visitation with the children should be supervised has a sound and substantial basis in the record and will not be disturbed (see Matter of Kachelhofer v Wasiak, 10 AD3d 366 [2004]; Matter of Robinson v McKenzie, 293 AD2d 482 [2002]). Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.